Citation Nr: 0410594	
Decision Date: 04/23/04    Archive Date: 04/30/04	

DOCKET NO.  03-18 217	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, 
California


THE ISSUES

1.  Entitlement to service connection for the residuals of 
frostbite of both hands and feet.

2.  Entitlement to an effective date earlier than August 30, 2002, 
for the resumption of a 10 percent evaluation for the veteran's 
service-connected residuals of a left knee injury.


REPRESENTATION

Appellant represented by:	California Department of Veterans 
Affairs


ATTORNEY FOR THE BOARD

J. Johnston, Counsel


INTRODUCTION

The veteran had active military duty from September 1973 to 
September 1977.

This matter comes before  the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in Los 
Angeles, California.  In his June 2003 substantive appeal, the 
veteran expressed satisfaction with the actual 10 percent 
evaluation assigned for his left knee disability, but disagreed 
with the effective date of the resumption of that evaluation.  
Although the veteran requested a Travel Board hearing, he later 
withdrew that request in a statement received in July 2003.  The 
case is now ready for appellate review.


FINDINGS OF FACT

1.  All relevant evidence necessary for a fair and equitable 
disposition of the issues on appeal has been requested or 
obtained.

2.  The evidence supporting a conclusion that the veteran 
sustained frostbite of both hands and feet during service and that 
he presently manifests residuals of such exposure is in relative 
equipoise. 

3.  Following the veteran's initial award of service connection 
for residuals of a left knee injury with a 10 percent evaluation, 
effective from the month following service separation, he was 
scheduled for routine examinations of his left knee because this 
injury was not considered static or permanent.  

4.  The veteran was notified at his last and only known address of 
a routine examination of his left knee to be conducted in August 
1982, he failed to report for that examination.

5.  He was thereafter notified in August 1982 at his last and only 
known address that his failure to report for such examination 
would result in discontinuance of his payments effective that 
month, and this notice included a statement of his procedural and 
appellate rights.

6.  Following the veteran's first notification to VA of his new 
address in January 1983, he was immediately notified at his 
correct address of another periodic VA examination that same 
month; however, he failed to report to that examination, and the 
previously established discontinuance of VA compensation remained 
in effect.  

7.  The veteran next filed an application to reopen his claim for 
VA compensation for left knee disability in August 2002.  


CONCLUSIONS OF LAW

1.  Residuals of frostbite of both feet and hands are related to 
active service.  38 U.S.C.A. §§ 1110, 1131, 5100, 5102, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2003).

2.  An effective date earlier than August 30, 2002, for the 
resumption of a preexisting 10 percent evaluation for the service-
connected residuals of a left knee injury after the veteran 
subsequently reported for required VA examination have not been 
met.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5110 (West 
2002); 38 C.F.R. §§ 3.158, 3.330, 3.400, 3.655, 4.71a, Diagnostic 
Code 5257 (2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Matter:  The Veterans Claims Assistance Act of 2000 (VCAA) 
and regulations implementing this liberalizing legislation are 
applicable to the veteran's claim.  The VCAA requires that VA 
notify claimants of the evidence necessary to substantiate claims, 
and to make reasonable efforts to assist claimants in obtaining 
evidence necessary to substantiate claims. 

A review of the claims folder reveals that the RO informed the 
veteran of the duties to notify and assist and of the evidence 
necessary to substantiate his claims in September 2002, prior to 
the initial adjudication of those claims.  See Pelegrini v. 
Principi, 17 Vet. App. 412 (2002).  That notice specifically 
informed the veteran that VA would assist him in collecting any 
evidence he might reasonably identify and of the evidence 
necessary to substantiate his claims, and of the evidence on file 
and of the evidence that was necessary for him to submit.  He was 
provided a point of contact for any questions he might have.  The 
veteran was further notified of the laws and regulations governing 
his claims in the rating decision on appeal in December 2002, and 
in statements of the case issued in May and October 2003.  
Although the RO offered to assist the veteran in the collection of 
any evidence he might identify, the veteran did not forward any 
completed medical release forms for any additional evidence.  The 
Board finds that the veteran in this case was clearly advised of 
the evidence he must submit and the evidence which VA would 
collect on his behalf.  Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran was provided a VA examination which is 
adequate for rating purposes.  The Board also finds that the 
duties to assist and notify under VCAA have been satisfied.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107.

I.  Service Connection Frostbite of Hands and Feet

Law and Regulation:  Service connection may be established for 
disability resulting from disease or injury suffered in line of 
duty.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
granted for any disease diagnosed after discharge, when all of the 
evidence, including that pertinent to service, establishes that 
the disease was incurred in service.  38 C.F.R. § 3.303(d).  When, 
after careful consideration of all procurable and assembled data, 
a reasonable doubt arises regarding service origin, such doubt 
will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 
C.F.R. § 3.102.

Analysis:  The veteran claims that he sustained frozen feet and 
hands during a training exercise in Alaska during service in 1976.  
Although the available records from service do not document 
complaints or findings of disability attributable to frostbite 
injuries, the veteran's DD Form-214 clearly shows that he was 
entitled to wear the Master Parachute Badge and Ranger Tab, that 
he completed ranger and airborne training, and that he did 
participate in a Northern Warfare Training Course at Fort Greely 
in Alaska for two weeks sometime in 1974.

In September 1974, the service medical records show that the 
veteran complained of sore feet and examination revealed 
inflammation around the outside of the feet with calluses at the 
heel and below, and the impression was blistery calluses for which 
he was given light duty.  In January 1975, the veteran was noted 
to have excessive plantar callus.  In March 1975, he was noted to 
have excoriating, exfoliative dry dermatitis which "does not 
appear fungal in origin."  The veteran received treatment for what 
was referred to as corns, calluses, plantar warts during the 
remainder of service.  The physical examination for separation 
from service did not note, and the veteran did not complain of, 
residuals of frozen feet or frozen hands, and except for moderate 
to severe tinea pedis, the hands and feet were noted to be normal 
at service separation.  The RO granted service connection for 
tinea pedis with a noncompensable evaluation in the initial 
October 1977 rating decision.

The veteran has not submitted evidence of any chronicity of 
treatment or symptoms for residuals of frozen feet or hands from 
service separation forward.  

In December 2002, the veteran was provided a VA examination.  
Examination of the skin revealed that the palms of both hands had 
1- to 2-millimeter deep vesicles in various stages of healing with 
no erythema, no excoriations, and no discoloration.  These lesions 
did not appear associated with systemic disease or a nervous 
disorder.  There were papulovesicular lesions on the palms of the 
hands and the soles of the feet which were palpable.  There was no 
evidence of chronic fungal infection nor evidence of ulceration, 
deformation or atrophy.  The diagnosis was frostbite with residual 
eczema.  In response to specific questions posed, the physician 
concluded that there was a cold injury sustained during service in 
the Arctic, which resulted from exposure, and that the sequelae or 
residuals of this exposure was hair loss, Raynaud's syndrome by 
history and residual eczema.

Although there is no direct documentation of frostbite injury to 
either the hands or feet during service, there are certainly 
records documenting dry, excoriating, exfoliative dermatitis of 
the feet which did not appear to be fungal in origin, following 
the veteran's documented participation in an Alaskan exercise for 
two weeks in 1974.  Although there is an absence of chronicity of 
symptoms or treatment for residuals of frostbite of the hands and 
feet for many years after service, the VA physician who examined 
the veteran in October 2002 concluded that the veteran did sustain 
frozen hands and feet during service and that this did result in 
residuals of hair loss and eczema and perhaps a loss of full 
function during cold weather.  The Board concludes that the 
evidence for and against this claim is in relative equipoise and 
accordingly will allow the claim for service connection for 
residuals of frostbite of both hands and feet.

II.  Earlier Effective Date, Resumption of Compensation Following 
Examination

Law and Regulation:  When a claimant fails to report for a 
reexamination and the issue is continuing entitlement, VA shall 
issue a pretermination notice advising the payee that payment for 
the disability for which the reexamination was scheduled will be 
discontinued.  Such notice shall include the prospective date of 
discontinuance, the reason therefore, and a statement of the 
claimant's procedural and appellate rights.  If the claimant, 
within 60 days, indicates a willingness to report for 
reexamination or to present evidence, discontinuance will be 
deferred until such examination or evidence is received or 
conducted.  If there is no response within 60 days, or if the 
evidence submitted does not establish continued entitlement, 
payment for such disability shall be discontinued.  38 C.F.R. § 
3.655(c).

Where evidence requested for the purpose of determining continued 
entitlement to VA compensation is not furnished within one year 
after the date of request, the claim will be considered abandoned.  
After the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits be 
finally established, compensation based on such evidence shall 
commence not earlier than the date of filing of the new claim.  38 
C.F.R. § 3.158(a).  

Except as otherwise provided, the effective date of an evaluation 
and award of compensation based on a claim reopened after final 
disallowance will be the date of receipt of the claim or the date 
entitlement arose, whichever is the latter.  38 U.S.C.A. § 5110; 
38 C.F.R. § 3.400.  

Resumptions of compensable evaluations, when a veteran 
subsequently reports for a VA examination, will be governed by the 
provisions of 38 C.F.R. § 3.158 and 3.655.  The period following 
the termination for which benefits are precluded by the cited 
regulations will be stated in the rating.  If the evidence is 
insufficient to evaluate disability during any period following 
the termination for which payments are not otherwise precluded, 
the rating will contain a notation reading, "evidence insufficient 
to evaluate from ___ to ___."  38 C.F.R. § 3.330.  

Recurrent subluxation or lateral instability of the knee which is 
slight warrants a 10 percent evaluation, which is moderate 
warrants a 20 percent evaluation, and which is severe warrants a 
30 percent evaluation.  38 C.F.R. § 4.71a, Diagnostic Code 5257.  

Analysis:  Consistent with a clear injury documented during 
service, the RO granted service connection for the residuals of a 
left knee injury in the first rating decision after service in 
October 1977 and awarded a 10 percent evaluation for mild 
instability of the knee.  Because this injury was not considered 
to be static or permanent, the veteran was thereafter scheduled 
for recurring examinations.  He was notified of and attended VA 
examinations in January 1979 and September 1980 and, on each 
occasion, his 10 percent evaluation was confirmed and continued.  

VA attempted to notify the veteran at his only known address of an 
examination to be conducted in August 1982, but the notification 
was returned as undeliverable.  The veteran had not provided VA 
with a change of address.  The RO subsequently notified the 
veteran at his last and only known address in August 1982 that, 
because of his failure to report for annual examination, his 10 
percent evaluation for left knee disability would be discontinued.  
This notice provided a complete notice of appellate rights.  This 
notification was also returned as undeliverable as the veteran had 
failed to provide VA with a change of address.  The 10 percent 
evaluation for the veteran's left knee injury was terminated in 
August 1982.  

In January 1983, the veteran requested that he be rescheduled as 
soon as possible for an examination because he did not receive the 
earlier notice to report; he first included his new address at 
this time.  The RO immediately notified the veteran at his new 
address of a new examination to be conducted the same month in 
January 1983, and the veteran again failed to report.  This 
notification was not returned as undeliverable.  The RO thereafter 
continued the discontinuance of his 10 percent evaluation for left 
knee disability.  

The veteran took no action for some years until September 1988 
when he wrote that he wished to reopen his claim.  In January 
1989, VA notified the veteran at his correct address that the 
local VA medical center had no available treatment records for him 
and he was requested to submit any evidence he might have in 
support of his claim to reopen.  There was no response.  In April 
1989, the RO again notified the veteran that no action could be 
taken on his claim unless he submitted evidence substantiating 
left knee disability.  The veteran again failed to respond.

Some 13 years later in August 2002, the veteran again presented a 
claim for left knee disability.  Consistent with VCAA, the RO 
notified the veteran of the duties to notify and assist, and of 
the evidence necessary to substantiate his claim.  Despite this 
request, the veteran did not submit any evidence of continuing 
left knee disability at any time from 1982 forward.  Consistent 
with VCAA, the veteran was scheduled for a VA examination which he 
did attend in December 2002, and which documented slight recurrent 
subluxation.  In December 2002, the RO issued a rating decision 
which reestablished the veteran's entitlement to the initially 
allowed 10 percent evaluation for slight left knee instability 
consistent with 38 C.F.R. § 4.71a, Diagnostic Code 5257, and made 
this reentitlement effective from the date of receipt of the 
veteran's claim in August 30, 2002.  The veteran agreed with the 
10 percent evaluation but disagreed with the effective date of the 
award.

Commencing from the initial date of the 10 percent evaluation for 
left knee disability, the veteran was aware of his duty to 
promptly notify VA of any change of address.  Thereafter, the 
veteran was placed on notice that he was to receive periodic 
reexaminations of his left knee to establish continued entitlement 
to the assigned 10 percent evaluation.  

Consistent with 38 C.F.R. § 3.655, when the veteran failed to 
report for a reexamination, VA attempted to notify him of 
immediate termination of his benefits and provided him with a 
notice of appellate rights.  There was no response within 60 days.  
When VA was notified of the veteran's correct address, the veteran 
was immediately notified of another VA examination at that correct 
address, and the veteran again failed to report for such 
examination.  This resulted in the previous discontinuance of his 
benefits being maintained.  

Consistent with 38 C.F.R. § 3.158, when evidence requested in 
connection with continued entitlement, evidence to be created by a 
VA examination, was not furnished within one year after the date 
of request, the veteran's claim was properly considered abandoned.  
After the expiration of one year, further action will not be taken 
unless a new claim is received.  Should the right to benefits be 
finally established, compensation based on such evidence shall 
commence "not earlier than the date of filing the new claim."   
The new claim in this case which was subsequently validated by 
competent VA examination in October 2002, was the veteran's claim 
to reopen received on August 30, 2002, the effective date 
presently assigned by the RO.  

This is consistent with 38 C.F.R. § 3.330, which governs the 
resumption of compensable evaluations when a veteran subsequently 
reports for VA examination.  Because there is a complete absence 
of evidence sufficient to evaluate the disability during any 
period following the initial termination in 1982 until the veteran 
finally presented himself for a VA examination in October 2002, 
the effective date in this case is properly established at the 
date of his claim to reopen received in August 2002.  There is a 
complete absence of competent evidence to establish continuing 
eligibility for a 10 percent evaluation, by demonstrating mild 
instability of the left knee, at any time from 1982 until the 
veteran next presented himself for a VA examination in October 
2002.

The veteran's failure to notify VA of changes in address and to 
appear for periodic VA examinations of his left knee resulted in 
the discontinuance of his VA compensation for that disability.  
All the veteran had to do after the discontinuance in 1982 was to 
have presented himself for VA examination or to have otherwise 
submitted competent clinical evidence showing continuity of left 
knee symptomatology consistent with the previously established 10 
percent evaluation.  That the veteran failed to present for an 
examination or to submit other evidence demonstrating left knee 
disability is not the fault of VA.  As soon as the veteran 
presented for an examination and continuing disability was 
confirmed, his benefits were resumed consistent with the 
applicable regulations effective from the date of his claim to 
reopen received on August 30, 2002.  No earlier effective date is 
warranted based upon the evidence on file.


ORDER

Entitlement to service connection for residuals of frostbite of 
both hands and feet is granted.  

Entitlement to an effective date earlier than August 30, 2002, for 
the resumption of a 10 percent evaluation for the veteran's 
service-connected residuals of a left knee injury, after the 
veteran subsequently reported for a VA examination. is denied.


	                        
____________________________________________
	JAMES L. MARCH
	Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or 
Board) is the final decision for all issues addressed in the 
"Order" section of the decision.  The Board may also choose to 
remand an issue or issues to the local VA office for additional 
development.   If the Board did this in your case, then a "Remand" 
section follows the "Order."  However, you cannot appeal an issue 
remanded to the local VA office because a remand is not a final 
decision. The advice below on how to appeal a claim applies only 
to issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not 
need to do anything.  We will return your file to your local VA 
office to implement the BVA's decision.  However, if you are not 
satisfied with the Board's decision on any or all of the issues 
allowed, denied, or dismissed, you have the following options, 
which are listed in no particular order of importance: 
* Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
* File with the Board a motion for reconsideration of this 
decision
* File with the Board a motion to vacate this decision 
* File with the Board a motion for revision of this decision based 
on clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to 
also: 
* Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a 
motion to vacate, or a motion for revision based on clear and 
unmistakable error with the Board, or a claim to reopen at the 
local VA office.  None of these things is mutually exclusive - you 
can do all five things at the same time if you wish.  However, if 
you file a Notice of Appeal with the Court and a motion with the 
Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the 
Court before you file a motion with the BVA, the BVA will not be 
able to consider your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 
days from the date this decision was mailed to you (as shown on 
the first page of this decision) to file a Notice of Appeal with 
the United States Court of Appeals for Veterans Claims.  If you 
also want to file a motion for reconsideration or a motion to 
vacate, you will still have time to appeal to the Court.  As long 
as you file your motion(s) with the Board within 120 days of the 
date this decision was mailed to you, you will then have another 
120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  
You should know that even if you have a representative, as 
discussed below, it is your responsibility to make sure that your 
appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans 
Claims?  Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure 
for filing a Notice of Appeal, the filing fee (or a motion to 
waive the filing fee if payment would cause financial hardship), 
and other matters covered by the Court's rules directly from the 
Court. You can also get this information from the Court's web site 
on the Internet at www.vetapp.uscourts.gov, and you can download 
forms directly from that website.  The Court's facsimile number is 
(202) 501-5848. 

To ensure full protection of your right of appeal to the Court, 
you must file your Notice of Appeal with the Court, not with the 
Board, or any other VA office. 

How do I file a motion for reconsideration? You can file a motion 
asking the BVA to reconsider any part of this decision by writing 
a letter to the BVA stating why you believe that the BVA committed 
an obvious error of fact or law in this decision, or stating that 
new and material military service records have been discovered 
that apply to your appeal. If the BVA has decided more than one 
issue, be sure to tell us which issue(s) you want reconsidered. 
Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA FORM
JUN 2003 (RS) 
 4597
Page 1
CONTINUED


Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the 
BVA to vacate any part of this decision by writing a letter to the 
BVA stating why you believe you were denied due process of law 
during your appeal. For example, you were denied your right to 
representation through action or inaction by VA personnel, you 
were not provided a Statement of the Case or Supplemental 
Statement of the Case, or you did not get a personal hearing that 
you requested. You can also file a motion to vacate any part of 
this decision on the basis that the Board allowed benefits based 
on false or fraudulent evidence.  Send this motion to the address 
above for the Director, Management and Administration, at the 
Board.  Remember, the Board places no time limit on filing a 
motion to vacate, and you can do this at any time. However, if you 
also plan to appeal this decision to the Court, you must file your 
motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis 
of clear and unmistakable error? You can file a motion asking that 
the Board revise this decision if you believe that the decision is 
based on "clear and unmistakable error" (CUE).  Send this motion 
to the address above for the Director, Management and 
Administration, at the Board. You should be careful when preparing 
such a motion because it must meet specific requirements, and the 
Board will not review a final decision on this basis more than 
once. You should carefully review the Board's Rules of Practice on 
CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on 
filing a CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to 
reopen your claim by simply sending them a statement indicating 
that you want to reopen your claim.  However, to be successful in 
reopening your claim, you must submit new and material evidence to 
that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always 
represent yourself in any claim before VA, including the BVA, but 
you can also appoint someone to represent you.  An accredited 
representative of a recognized service organization may represent 
you free of charge.  VA approves these organizations to help 
veterans, service members, and dependents prepare their claims and 
present them to VA. An accredited representative works for the 
service organization and knows how to prepare and present claims. 
You can find a listing of these organizations on the Internet at: 
www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is 
not a lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than 
before VA, then you can get information on how to do so by writing 
directly to the Court.  Upon request, the Court will provide you 
with a state-by-state listing of persons admitted to practice 
before the Court who have indicated their availability to 
represent appellants.  This information is also provided on the 
Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for 
a claim involving a home or small business VA loan under Chapter 
37 of title 38, United States Code, attorneys or agents cannot 
charge you a fee or accept payment for services they provide 
before the date BVA makes a final decision on your appeal. If you 
hire an attorney or accredited agent within 1 year of a final BVA 
decision, then the attorney or agent is allowed to charge you a 
fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the 
Court.  VA cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or 
agent may charge you a reasonable fee for services involving a VA 
home loan or small business loan.  For more information, read 
section 5904, title 38, United States Code. 

In all cases, a copy of any fee agreement between you and an 
attorney or accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion 
asking the Board to do so. Send such a motion to the address above 
for the Office of the Senior Deputy Vice Chairman at the Board. 


VA FORM
JUN 2003 (RS) 
 4597
Page 2



